United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
L.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-495
Issued: July 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2012 appellant filed a timely appeal of the August 18, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her schedule
award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award.
On appeal, appellant contends that the medical opinion of an attending physician is
sufficient to establish her entitlement to a schedule award for 24 percent impairment to each
lower extremity. She further contends that the medical opinion of an OWCP referral physician is
not entitled to the weight of the medical evidence as the physician did not review her medical
records and failed to provide an impairment rating in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
1

5 U.S.C. § 8101 et seq.

Guides). Appellant also contends that OWCP improperly relied on the medical opinion of an
OWCP medical adviser based on Board precedent and OWCP regulations and procedures as his
opinion was arbitrary and without rationale in arriving at a different impairment rating while
using the same table as her attending physician. She stated that he never physically examined
her. Alternatively, appellant contends that there is an unresolved conflict in the medical opinion
evidence regarding the extent of her permanent impairment between OWCP’s referral physician
and her attending physician and, thus, the Board should remand the case to OWCP for her
referral to an impartial medical specialist.
FACTUAL HISTORY
OWCP accepted that on December 5, 2000 appellant, then a 50-year-old financial
manager, sustained displacement of the lumbar intervertebral disc without myelopathy, spinal
stenosis of the lumbar region, degeneration of the lumbar or lumbosacral intervertebral disc and
thoracic or lumbosacral neuritis or radiculitis not otherwise specified when she slipped and fell
on ice in a parking lot at work.2 On May 2, 2006 appellant underwent a fusion of the L5-S1.
On September 3, 2010 appellant filed a claim for a schedule award.
In an August 5, 2010 medical report, Dr. J. Arden Blough, an attending family
practitioner, noted the history of injury, his review of the medical record and set forth his
examination findings which included grade 4 weakness against resistance in the lumbar and
bilateral hip, knee and ankle flexors and extensors and moderate decreased sensation in the L5
and S1 dermatomes. He opined that appellant reached maximum medical improvement.
Dr. Blough opined that she had 24 percent to each lower extremity. For the right leg, he noted
net adjustments and found 3 percent impairment due to a moderate sensory deficit and 13 percent
impairment due to a moderate motor deficit of the L5 spinal nerve; 2 percent impairment due to a
moderate sensory deficit and 8 percent impairment due to a moderate motor deficit of the S1
spinal nerve. Dr. Blough showed his calculations under proposed Table 2 set forth in The Guides
Newsletter July/August 2009 Newsletter Spinal Nerve Lower Extremity Impairment and
combined the right leg impairments to find 24 percent total impairment to the right leg. For the
left leg, he noted net adjustments and found appellant had 3 percent impairment due to moderate
sensory deficit and 13 percent impairment due to moderate motor deficit of the L5 nerve; 2
percent for a moderate sensory deficit and 8 percent for a moderate motor deficit of the S1 nerve.
Dr. Blough showed his calculations under proposed Table 2 of the A.M.A., Guides and
combined the left leg impairments to find 24 percent total impairment to the left leg. He further
opined that appellant’s impairment was causally related to her work-related injuries.
On October 28, 2010 Dr. Michael M. Katz, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed appellant’s medical record, including Dr. Blough’s August 5,
2010 findings. He noted his physical examination finding of weakness against resistance in
appellant’s bilateral hip, knee and ankle flexors and extensors and moderate decreased sensation
in the L5 and S1 dermatomes. Dr. Katz further noted that the record contained a February 3,
2010 report from Dr. Stephen W. Dinger, a Board-certified physiatrist, who found on
2

On January 5, 2008 appellant retired on disability from the employing establishment.

2

neurological examination that continued positive straight leg raise produced back pain bilaterally
and otherwise normal strength and sensation. He stated that Dr. Dinger also documented normal
strength and sensation during examinations in 2009 and on May 3, 2010. Dr. Katz advised that
there was conflicting information in the case record and recommended that OWCP refer
appellant to a second opinion physician to determine the extent of her permanent impairment
based on the sixth edition of the A.M.A., Guides.
By letter dated May 24, 2011, OWCP referred appellant, together with a statement of
accepted facts and the case record, to Dr. Sofia M. Weigel, a Board-certified physiatrist, for a
second opinion. In a July 1, 2011 report, Dr. Weigel noted the history of injury, a review of the
medical records and her examination findings. Appellant had essentially normal findings on
neurological examination with the exception of sharp versus dull sensation which was abnormal
in the bilateral lower extremities in a stocking distribution and symmetrically suppressed reflexes
for the bilateral patella and Achilles tendons. The motor examination was abnormal in all
muscle groups throughout the bilateral lower extremities with fluctuating rates of motor strength
demonstrated between 2/5 on direct evaluation to 4/5 with indirect evaluation. Appellant’s gait
was independent with use of a cane. On musculoskeletal examination, Dr. Weigel found no
spasms in the lumbar paraspinal muscle region. Appellant reported significant pain over the
bilateral sacral iliac joint and bilateral greater trochanteric bursa and with axial loading and
rotation of the spine and pelvis en bloc to the bilateral sides. Dr. Weigel further reported
moderate pain with palpation of the paraspinal muscles and in all areas examined including, the
scattered soft tissue areas throughout the lateral legs, hips and lumbar region. Lastly, she
reported a positive bilateral Faber maneuver with minimal rotation of the leg. Dr. Weigel opined
that appellant reached maximum medical improvement on August 5, 2010. She noted that FECA
did not allow a schedule award for impairment of the spine, but that a diagnosed injury
originating in the spine may be considered only to the extent that it resulted in permanent
impairment of the extremities. Dr. Weigel advised that there was no evidence of focal spinal
nerve involvement. She utilized proposed Table 2 of the A.M.A., Guides and found no focal
objective motor or sensory deficits of the L4-S1 nerves. Dr. Weigel opined that appellant had no
impairment to these nerves. She noted that The American Association of Orthopedic Surgeons
(AAOS) lower limb outcome scale had a standardized mean of 17 and a normative score of -4.
On August 2, 2011 Dr. R. Meador, a Board-certified internist and OWCP medical
adviser, reviewed appellant’s case record, including Dr. Weigel’s July 1, 2011 findings.
Dr. Meador stated that her finding that appellant had no impairment of the L4 and S1 spinal
nerves was in accordance with The Guides Newsletter July/August 2009 as she found no focal
objective motor or sensory deficits for these nerves. He advised that appellant reached
maximum medical improvement on August 5, 2010. Dr. Meador concluded that she had no
permanent impairment to her lower extremities due to her accepted December 5, 2000
employment injuries under the sixth edition of the A.M.A., Guides.
In an August 18, 2011 decision, OWCP denied appellant’s claim for a schedule award. It
found that the medical opinions of Dr. Weigel and Dr. Meador constituted the weight of the
medical opinion evidence in establishing that she had no permanent impairment to either lower
extremity.

3

LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 Effective May 1, 2009,
OWCP adopted the sixth edition of the A.M.A., Guides7 as the appropriate edition for all awards
issued after that date.8
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
ANALYSIS
OWCP accepted that appellant had work-related displacement of the lumbar
intervertebral disc without myelopathy, spinal stenosis of the lumbar region, degeneration of the
lumbar or lumbosacral intervertebral disc and thoracic or lumbosacral neuritis or radiculitis not
otherwise specified. Appellant underwent a fusion of the L5-S1 nerve on May 2, 2006. On
September 3, 2010 she requested a schedule award. OWCP denied appellant’s claim based on
the opinion of the second opinion examiner, Dr. Weigel and the review of this report by its
medical adviser, Dr. Meador.
The Board finds that the case is not in posture for decision due to a conflict in medical
opinion necessitating a referral to an impartial medical specialist.11

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304 (1999).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

A.M.A., Guides (6th ed. 2009).

8

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
9

A.M.A., Guides 494-531.

10

Id. at 521.

11

5 U.S.C. § 8123(a); see Paul J. Navarette, Docket No. 05-895 (issued July 11, 2005).

4

In his August 5, 2010 report, Dr. Blough opined that appellant has 24 percent to each
lower extremity due to motor and sensory impairments of the L5 and S1 nerve roots from the
accepted work injuries. He utilized the A.M.A., Guides rating scheme under proposed Table 2
and provided calculations for his impairment determinations.
Dr. Weigel opined in her July 1, 2011 report that appellant had no impairment to either
lower extremity based on the A.M.A., Guides rating scheme under proposed Table 2 as there
were no focal objective motor or sensory deficits of the L4-S1 nerves. OWCP’s medical adviser
reviewed the medical record and agreed with Dr. Weigel’s impairment rating.
The Board finds that a conflict in medical opinion exists between Dr. Blough and
Dr. Weigel, as to the extent of permanent impairment to appellant’s lower extremities.12 If there
is a conflict in medical opinion between the employee’s physician and the physician making the
examination for the United States, OWCP shall appoint a third physician, known as a referee
physician or impartial medical specialist, to make what is called a referee examination.13 To
resolve the present matter, the Board shall remand the case for OWCP to refer appellant for a
referee examination, together with the medical record and a statement of accepted facts to obtain
a rationalized medical opinion regarding whether for impairment rating purposes appellant, has
any work-related impairment of her lower extremities. After conducting such further
development as it may find necessary, OWCP shall render an appropriate merit decision.
On appeal, appellant expressed her disagreement as to why Dr. Weigel’s evaluation was
used over that of her physician, Dr. Blough, and why she was not provided a schedule award for
her bilateral lower extremities. As explained, the Board finds that the case is not in posture for
decision due to a conflict in the medical evidence and must be remanded to an appropriate
specialist to resolve the medical conflict.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

See Paul J. Navarette, supra note 11.

13

See 5 U.S.C. § 8123(a); 20 C.F.R. § 10.321. See also R.A., Docket No. 09-552 (issued November 13, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: July 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

